334 S.W.3d 333 (2010)
In re H.D. VEST, INC. and Stephanie Charitonenko, Relators.
No. 08-10-00337-CV.
Court of Appeals of Texas, El Paso.
November 29, 2010.
Daniel P. Callahan, Kessler & Collins, Dallas, TX, for Relators.
Angelica Juarez Barill, El Paso, TX, for Respondent.
Don W. Minton, The Minton Law Firm, P.C., El Paso, TX, for Real Party in Interest.
Before CHEW, C.J., McCLURE, and RIVERA, JJ.

OPINION ON PETITION FOR WRIT OF MANDAMUS
DAVID WELLINGTON CHEW, Chief Justice.
Relators seek a writ of mandamus to overturn an order denying their motion to *334 compel arbitration pursuant to the Federal Arbitration Act (FAA). A writ of mandamus will issue only if the trial court clearly abused its discretion and if the relator has no adequate remedy by appeal. In re Prudential Ins. Co. of America, 148 S.W.3d 124, 135-36 (Tex.2004). A party may appeal an interlocutory order denying a motion to compel arbitration under the FAA. See TEX.CIV.PRAC. & REM.CODE ANN. § 51.016 (Vernon Supp.2010); In re Merrill Lynch & Co., Inc., 315 S.W.3d 888, 891 n. 3 (Tex.2010); Sidley Austin Brown & Wood, LLP v. J.A. Green Dev. Corp., 327 S.W.3d 859, 861 (Tex.App.-Dallas 2010, no pet.h.). Because Relators thus have an adequate remedy by appeal, the petition for a writ of mandamus is denied.